Title: From Abigail Smith Adams to John Quincy Adams, 18 December 1804
From: Adams, Abigail Smith
To: Adams, John Quincy



My dear son
Quincy december 18th 1804

I last week received your Letter of december 3d in replie to mine of Novbr 11th, not having made any mention of it before I thought it had miscarried. I am very sorry to learn by it, that you have been unwell. you must not let the mind wear so much upon the Body. Your disposition to a Sedentary Life prevents you from taking that regular excercise which the Body requires to keep it in a healthy State. I used frequently to remind you of it during your stay here. You eat too little; and studied too much.
You observe in a Letter to your Father, that you had an apparent Stiffness of temper. Now that I smiled at, if you had said that you had contracted a reserve and a coldness of address upon entering company which was not natural to you, I would have assented it to it, and rejoiced that you had made the discovery as a means towards a Remedy. I have accounted for it from Several causes one your having resided abroad during such critical periods as you witnessd both in Holland and England. you were obliged in your public capacity to be constantly upon your gaurd, that nothing improper escaped you either in words or looks. The constant State of anxiety for your Family served to fix a weight of care upon your Brow incompatible with that ease and freedom for which you was once noted. Your constant application to your pen & your Books has had as great an influence as either of the other causes; for frequently after having been a short time absent from them, your pleasentness & ease would revive, the Brow contracted with care would unbend, and the whole countenance be lightned up into Social good humour. Could not the Student be left in the Study, and a smile illumine the face when an old acquaintance appeard, a smile which is so cheering that I think I could not feel myself, not so happy not thus to meet my Friends, or be received by them, possessing all the most valuable requisites of virtue, knowledge, honour and integrity. I am anxious that you should have what Lord Chatham calls, Benevolence in trifles. I know it to be in the Heart; to the outward Man only it is wanting. I have the more free in my remarks and observations because, tho others may make the same, they will not so readily account for the causes which produce the effects, or view them perhaps with so much candour.
I thank you my dear Son for the solicitude you express for my Life and Health. Without the latter in a tollerable degree, the former would soon be a burden to myself and others— Whilst I can be usefull, I hope they may be continued to me. I have recoverd my Strength beyond what I thought 5 weeks ago I ever should again. My Spirits have also returnd—My flesh is not of so much concequence. Your Father I think is as well as he was through the summer except that he has a weakness & swelling in one of his knees which prevents him from walking so much as he likes. I believe it to be Rheumatick. For your cough if it is not much better try the cough drops which cured mrs Cranch after the Physicians had in vain exerted their Skill—I beg you would not go such a length of time as you did last year without some refreshment—I know your stomack fills with wind, and then your food will not nourish you—
You must take the advise you gave your Father, and feel less for the State of public measures. They are tending to consequences which few if any of the actors see through. I feel much for Judge Chase. I believe him to be an honest and upright judge. So do most of his percecutors, and upon their heads may the ignominy rest. Thou shall not bear false witness.
Your Uncle Cranch is confined to his chamber, never I fear to leave it. He suffers inexpressible agony from the itching of his Legs.
Thomas will write you himself.
My Love to Mrs Adams. Do not let George forget Quincy, and his Grandparents—
Your most affectionate / Mother
Present my Regards to mr Tracy & Bayard. assure them that I entertain a high esteem for them
A Adams